Citation Nr: 0405223	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-02 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION
The veteran served on active duty from May 1968 to March 
1969.  He died in February 2002.  The appellant is his 
mother.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO), which denied the benefit sought on 
appeal.   


FINDINGS OF FACT

1.  The veteran died in February 2002.  The cause of death 
was certified as pulmonary edema; and the condition that led 
to the immediate cause of death was certified as 
cardiomegaly.

2.  At the time of the veteran's death, service connection 
was in effect for schizophrenic reaction, chronic 
undifferentiated, which was evaluated as 100 percent 
disabling.  

3.  Pulmonary edema, diabetes, and cardiomegaly are not of 
service origin or causally related to a service-connected 
disorder; and service-connected schizophrenic reaction, 
chronic undifferentiated, did not cause or contribute 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established and may not be presumed.  38 U.S.C.A. §§ 
1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West Supp. 2001)) 
redefined VA's duty to assist an appellant in the development 
of a claim. Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the appellant's 
claim of service connection for the veteran's death, and that 
the requirements of the VCAA have in effect been satisfied.

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in March 2002.  She was 
informed of the information and evidence necessary to 
substantiate the claim, which evidence she was expected to 
submit, and which evidence VA would attempt to obtain for 
her.  She was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain, and to 
send the evidence needed relevant to the claim.  She has also 
been informed of what evidence was needed to substantiate her 
claim for service connection for the cause of the veteran's 
death.  Quartuccio v. Principi, 16 Vet. App. 183 (2002.  The 
record reflects that the RO has made reasonable efforts to 
obtain relevant medical evidence adequately identified by the 
appellant in support of her claim.  The Board finds that VA 
has complied with the VCAA duties to notify and assist.



II.   Factual background

At the time of the veteran's death, service connection was in 
effect for schizophrenic reaction, chronic undifferentiated, 
which was evaluated as 100 percent disabling.

The veteran's death certificate discloses that the veteran 
died in February 2002.  The cause of death was certified as 
pulmonary edema.  The condition that led to the immediate 
cause of death was listed as cardiomegaly.  No other 
underlying cause leading to or resulting in the immediate 
cause of death was listed.  The certificate listed Diabetes 
Mellitus II as an important condition that contributed to the 
death but was not related to the illness that caused death.  

Service medical records are void of any complaints, treatment 
or diagnoses of diabetes, pulmonary edema, cardiomegaly, or 
of any pulmonary or cardiac pathology.

Service personnel records show that the veteran served on 
active duty from May 1968 to March 1969, with no foreign 
service. 

The report of a VA examination in May 1969 shows no pulmonary 
or cardiac complaints; and shows that examination of the 
cardiovascular system, including heart and respiratory 
system, was normal and/or negative for abnormality.  Chest X-
ray examination was essentially negative.

A VA hospital summary report of treatment from November to 
December 1969 for psychiatric treatment shows that physical 
examination at that time revealed essentially normal 
findings.  Routine laboratory examinations and chest X-ray 
were reported as essentially negative.

During a January 1971 VA examination, the veteran reported no 
pulmonary or cardiac complaints; and examination of the 
cardiovascular and endocrine systems was normal and no 
abnormal respiratory findings were made.

There are various VA clinical records reflecting treatment 
from 1973 to 1989 for different medical conditions and 
disorders, and primarily for psychiatric symptoms.  These 
records include records associated with physical examination 
in December 1987.  At that time the veteran reported no 
pulmonary or cardiac complaints.  He reported that he had no 
history of shortness of breath, chest pain, tachycardia or 
palpitation.  On examination no pertinent findings of 
abnormalities were made.

A VA hospital discharge summary report of hospitalization 
from September to October 1990 shows treatment for acute 
psychotic signs and symptoms.  An electrocardiogram was 
performed.  The report contains diagnoses including, under 
Axis III, cholesterolemia and abnormal EKG.

There are various VA clinical records reflecting treatment 
from 1991 to May 1994 for different medical conditions and 
disorders.  Diagnoses include schizophrenia undifferentiated 
type, chronic; alcohol dependence; alcohol withdrawal; 
nicotine dependence, continuous - not motivated for 
cessation; elevated serum lipid levels - cholesterol and 
triglycerides; Parkinson's secondary to neuroleptics; and 
back pain.

III.  Analysis

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003). 

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular disease or diabetes 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2003).  Moreover, there are 
primary causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2003).

Lay testimony and statements are deemed competent evidence 
with regard to the description of the veteran's symptoms.  A 
lay person is not competent, in the absence of evidence 
demonstrating that he or she has medical training or 
expertise, to render medical findings or opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

As reflected in her notice of disagreement, the appellant 
essentially asserts that the veteran's service-connected 
psychiatric disability contributed substantially to the 
veteran's death.  Her notice of disagreement indicates that 
she asserts that the cause of the veteran's death was due to 
complications of his illness as a consequence of his military 
life.  However, as there is no evidence of record that the 
appellant has specialized medical knowledge, the appellant is 
not competent to offer medical opinion as to cause or 
etiology of the veteran's death.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Furthermore, there is no competent evidence to support the 
claim.  Overall, the record is devoid of any evidence or 
opinion that the veteran manifested either pulmonary edema or 
cardiomegaly (or any other respiratory cardiac disorder) or 
diabetes in service or within the first year thereafter.  The 
medical evidence of record reveals that the veteran first had 
signs of any cardiac disorder in 1990 when an 
electrocardiogram revealed an abnormal EKG.  The diagnoses of 
pulmonary edema and cardiomegaly and diabetes are only shown 
on the February 2002 death certificate.  

Further, there is no opinion, or competent evidence 
otherwise, that the veteran's service-connected schizophrenic 
reaction, chronic undifferentiated, caused the veteran's 
pulmonary edema or cardiomegaly, or otherwise played a role 
in his death.  There is no competent evidence to suggest that 
the veteran's service-connected psychiatric disability either 
singly or with some other condition was the immediate or 
underlying cause or was etiologically related to the cause of 
death; or that the psychiatric disorder was a contributing 
cause of death by way of debilitating effects and general 
impairment of health to an extent that would render the 
veteran materially less capable of resisting the effects of 
the disease primarily causing death.

In the absence of any indication that the veteran's service-
connected psychiatric disability played any such role, there 
is clearly no competent evidence of record that would point 
to a required nexus in this context.  Thus, there is no basis 
for requesting a medical opinion to determine the etiology of 
the cause of death.  See Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (VA not obligated to provide a medical 
examination or obtain a medical opinion unless claimant shows 
some causal connection between current disability and 
service).  Similarly, as there is no indication on the death 
certificate or otherwise that the veteran's psychiatric 
disability played a role in his death, there is no basis to 
remand this case to obtain any record of autopsy which may 
exist.

Thus, based on the foregoing, it is the judgment of the Board 
that a service-connected disability did not cause, hasten, or 
materially and substantially contribute to the veteran's 
death.  Accordingly, the preponderance of the evidence is 
against the appellant's claim and the claim must be denied.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



